EXHIBIT 12.1 WEINGARTEN REALTY INVESTORS COMPUTATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands) Year Ended December 31, 2007 2006 2005 2004 2003 Income from continuing operations $ 145,412 $ 137,179 $ 122,428 $ 83,501 $ 77,876 Equity earnings of real estate joint ventures and partnerships, net (19,853 ) (14,655 ) (6,610 ) (5,384 ) (4,681 ) Income allocated to minority interests 10,237 6,414 6,060 4,928 2,723 Provision for income taxes 4,073 1,366 Fixed charges 207,104 171,617 149,907 134,640 114,492 Amortization of capitalized interest 2,084 2,234 2,366 2,360 1,698 Distributions of income from real estate joint ventures and partnerships 6,251 2,524 2,603 1,204 1,543 Capitalized interest (25,025 ) (7,616 ) (2,629 ) (4,992 ) (6,361 ) Preferred dividends (25,375 ) (10,101 ) (10,101 ) (7,470 ) (15,912 ) Net income as adjusted $ 304,908 $ 288,962 $ 264,024 $ 208,787 $ 171,378 Fixed charges: Interest on indebtedness $ 148,829 $ 145,374 $ 129,160 $ 116,142 $ 90,214 Out-of-market mortgage adjustment 6,758 7,464 7,056 5,073 975 Capitalized interest 25,025 7,616 2,629 4,992 6,361 Preferred dividends 25,375 10,101 10,101 7,470 15,912 Portion of rents representative of the interest factor 1,117 1,062 961 963 1,030 Fixed charges $ 207,104 $ 171,617 $ 149,907 $ 134,640 $ 114,492 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS 1.47 1.68 1.76 1.55 1.50 RATIO OF EARNINGS TO FIXED CHARGES 1.68 1.79 1.89 1.64 1.74
